Case 2:17-cv-00495-JD Document 266-6 Filed 11/07/18 Page 1 of 3




                   Exhibit F
        Case 2:17-cv-00495-JD Document 266-6 Filed 11/07/18 Page 2 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EDDYSTONE RAIL COMPANY, LLC,        §
                                    §
       Plaintiff/Counter-Defendant, §
v.                                  §                 No. 2:17-cv-00495-RK
                                    §
                                    §
JULIO RIOS, JEREMY GAMBOA,          §
BRIDGER LOGISTICS, LLC,             §
FERRELLGAS PARTNERS, L.P.,          §
FERRELLGAS, L.P., BRIDGER REAL      §
STORAGE, LLC, BRIDGER SWAN          §
RANCH, LLC, BRIDGER TERMINALS, §
LLC, J. J. LIBERTY, LLC, BRIDGER    §
ADMINISTRATIVE SERVICES II, LLC, §
BRIDGER ENERGY, LLC, BRIDGER        §
LAKE, LLC, BRIDGER LEASING, LLC, §
and BRIDGER MARINE, LLC,            §
                                    §
       Defendants                   §
                                    §
BRIDGER LOGISTICS, LLC,             §
FERRELLGAS PARTNERS, L.P., and      §
FERRELLGAS, L.P.,                   §
                                    §
       Defendants/Counterclaims.    §
______________________________________


                           DECLARATION OF JULIO E. RIOS, II

       I, Julio E. Rios, II, hereby declare as follows:

       1.     The contents of this Declaration are based on my personal knowledge as a former

employee of Bridger, LLC, Bridger Logistics, LLC (each a “Bridger Entity”) and Ferrellgas, Inc.

       2.     During the time Bridger Transfer Services, LLC (“BTS”) was owned by a Bridger

Entity, BTS made every required payment to Eddystone Rail Company, LLC (“ERC”) under the

Rail Services Agreement’s (“RSA”) take-or-pay, despite ERC’s shortcomings.



DECLARATION OF JULIO RIOS                                                               PAGE 1
         Case 2:17-cv-00495-JD Document 266-6 Filed 11/07/18 Page 3 of 3




       3.      As described in the BL/FG Defendants’ Opposition to Plaintiff’s Motion to Compel

Production of Withheld Documents Under the Crime Fraud Exception, Bridger, LLC attempted to

buy Enbridge’s and Canopy’s interest in the Facility in 2013 and 2014, and Bridger Logistics,

LLC, attempted to buy Enbridge’s interested in the Facility again in 2015.

       4.      Revenue and expenses associated with storage contracts entered into by Bridger

Storage, LLC (“Bridger Storage”) were to be recorded by Bridger Storage. Any contrary treatment

in the company’s accounting records is explainable only as an accounting error and would not be

reflective of how the business actually operated.

       5.      The RSA provided unique logistical access to East Coast oil refineries situated on

the Delaware River.

       I declare under penalty of perjury under the laws of the United States of America, pursuant

to 28 U.S.C. § 1746, that the foregoing is true and correct.




                                                      JULIO E. RIOS,
                                                                Janis II




DECLARATION OF JULIO RIOS                                                                 PAGE 2
